Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Allowable Subject Matter

Reasons for Allowance:  Appellant provided a single compelling argument based on the limitation of ‘real-time’ in the Appeal Brief filed on 2/17/2022 pages 12-18.  As noted 6 pages of arguments relating to the single limitation of ‘real-time’ was presented which was not presented in a convincing manner in the previous responses. Examiner has argued that the previous arts of record teach “the user computer and the microscope being connected such that the compressed data stream is transmitted from the microscope to the user computer in real-time whereas the raw data stream is not transmitted to the user computer in real-time.”.  Here two things must be carefully taking into consideration. First the physical connection; and Second the transition of the compressed data stream vs. the raw data stream.  Although the arts both teach the same physical connection, the transition of the compressed and raw data streams in the intent application are in fact quite different then the teachings of the prior arts of record.  The prior arts teach that the data images; compressed and raw data streams to the computer and microscope from the data streams are ‘alternatives’ or sequential. i.e. one after the other whereas the instant art teaches that both the computer and microscope images from the compressed data stream are transmitted in real-time i.e. ‘simultaneously’ where as the raw data stream is not transmitted to the user computer in real-time.  As such the claims 1-13 are Allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached M-F; 11a.m. to 7p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SIHAR KARWAN/
Examiner, Art Unit 2422

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664